PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/207,508
Filing Date: 3 Dec 2018
Appellant(s): Lees et al.



__________________
Peter J Edwards
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 03, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

	Every ground of rejection set forth in the Office action dated December 14, 2018 from which the

appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed 

under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided 

under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
    Rejection under 112(a)
	Rejection under 112(a) has been withdrawn.  

(3) Response to Argument
	Regarding independent claim 1, on page 11 of the appeal brief page, the Appellant stated that 
the combination of  Kuscher and Kanevsky  does not teach “influencing one or more sizes and one or 
more positions of one or more windows in the visual display based on where the user would prefer to 
have a window open in relation to the position and activity of the mouse”.
	Examiner respectfully disagrees.  Claim does not clearly specify how the window’s position 
and size are influenced in relation to the position and activity of the mouse.  For example, user can 
click on the open new window icon. And based on the click input, a new window is opened on another 
portion of the display. In other words, a new window (which has a size and position) being 
opened (influenced) in relation to the mouse click at the new open window icon (position and activity)  
teaches the claimed limitation since the claim does not clarify how the position of the new window relates 
to the position and activity of the mouse.   The Kuscher reference discloses that the user makes a 
command via a mouse, and a new window is  displayed at a new location based on the user’s preference 
in relation to the command via a mouse (Para[0025-0027] fig 2).  Thus, examiner found the Appellant’s 
arguments to be unpersuasive.

	
	

combination of Kuscher, Kanevsky and Kumar does not teach “gathering either window data or any user 
preferences from an operating system or screen capture”.
	Examiner respectfully disagrees.  Kumar’s reference teaches that a particular operating 
system can run on a virtual machine and a physical device could emulate that operating system.
Selectable icons corresponding to each of the virtual monitors can be displayed on the interface of the 
physical device.  In response to a selection of a graphical element such as icon or key, the user can 
designate the desired virtual monitor. Based on the selection of the virtual monitor, the data from the 
virtual window (window data) is transferred to the client device’s physical monitor (Para[001-0002][0095-
0098]) fig 7-8. Since the claim fails to clarify any particular type of window data, transferring data from 
virtual window to the physical window teaches the claimed limitation.  Therefore, examiner found the 
Appellant’s arguments to be unpersuasive.

	Regarding independent claim 10, on page 13-14 of the appeal brief page, the Appellant stated that the combination of  Kuscher and Kanevsky  does not teach “wherein the nearest matching updated 
display context accommodates the new display action with a least movement of existing windows.  
Kanevsky does not even move that single window ”.
	Examiner respectfully disagrees.  Kanevsky’s reference discloses that the user adjusts the 
window based on received border parameters from the user's past behavior or by retrieving the 
parameters from a pre stored profile file having user preferences(para[0025]).  Adjusting a window to 
make it bigger or smaller is similar to moving a window since the claim does clarify the amount of 
movement of the existing window.  

	Regarding independent claim 21, on page 14 of the appeal brief page, the Appellant stated that 
the combination of  Kuscher and Kanevsky  does not teach “restricting a window from being moved to the 
position of the mouse”.  On page 15 of the arguments, the Appellant stated that “Hooper 0033 does not 
even require that a mouse in involved in any way with the movement of windows”.
	Examiner respectfully disagrees. Hooper discloses that command includes dragging a window 

a command, which includes dragging a window via a drag gesture(fig 12-15 Para[0033][0034]). In other  
words, the window is prevented from moving to the location of the mouse as the user drags the window in 
the restricted area using a mouse.  Therefore, examiner found the Appellant’s arguments to be 
unpersuasive.

	It is the examiner’s position that Appellant fails to establish patentability of the instant claims over the cited art, and that the examiner clearly explains why the claims are not patentable as currently presented.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


Conferees:


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

                                                                                                                                                                                                 
      
                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.